ORDER
PER CURIAM.
The defendant, Keith A. Johnson, appeals the judgment entered upon his convictions by a jury for forcible rape, in violation of Section 566.030 RSMo.2000,1 two counts of forcible sodomy, in violation of section 566.060, and three counts of armed criminal action, in violation of section 571.015. In his sole point on appeal, the defendant alleges the trial court erred in overruling his Batson2 challenges to the State’s peremptory strikes .of five African-American venirepersons.
We have reviewed the parties’ briefs and the record on appeal. We find no clear error. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo.2000.


. Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986).